Citation Nr: 0838119	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-00 345	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a periodic 
accelerated heart rate, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as due to an undiagnosed illness.

3.  Entitlement to service connection for periodic numbness 
and swelling in the lower extremities, to include as due to 
an undiagnosed illness.

4.  Entitlement to service connection for periodic 
sleeplessness, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for sleep apnea, to 
include as due to an undiagnosed illness.

7.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

8.  Entitlement to an initial compensable evaluation for 
benign prostatic enlargement.

9.  Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to July 
1995.  He had service in the Persian Gulf from November 1990 
to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  Jurisdiction of the claims file was later 
transferred to the Louisville, Kentucky RO.  

In June 2008 the veteran was afforded a travel Board hearing.  
A transcript of the testimony offered at the hearing has been 
associated with the record.  

At the Board hearing, the veteran submitted a personal 
statement that has not yet been considered by the RO.  In 
this regard, the Board may consider this evidence in the 
first instance because the veteran has waived RO 
consideration thereof.  See 38 C.F.R. § 20.1304(c) (2008).

In this personal statement, the veteran raised a claim of 
entitlement to service connection of a back disability and 
related periodic numbness in his extremities.  This case is 
hereby REFERRED to the RO for adjudication.  

The issues of entitlement to service connection for IBS and 
an initial compensable evaluation for hemorrhoids are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


FINDINGS OF FACT

1.  The veteran's periodic accelerated heart rate is not 
attributable to service, but rather nonservice-connected 
stress and anxiety.

2.  There are no objective signs of the veteran's claimed 
numbness and swelling of the lower extremities and no 
correlated clinical diagnosis relative to these claimed 
symptoms. 

3.  The veteran did not incur sleep apnea and periodic 
sleeplessness in service.

4.  The veteran did not incur chronic headaches in service; 
his headaches are attributable to nonservice-connected sleep 
apnea.

5.  During the course of the appeal, the veteran's benign 
prostatic enlargement has not been manifested by urinary 
tract infection, voiding intervals between two and three 
hours or less or awakening to void two or more times per 
night, or by marked obstructive symptomatology; it has never 
required catheterization.  

6.  At the June 2008 Board hearing, prior to the promulgation 
of a decision in the present appeal, the veteran withdrew his 
Substantive Appeal with respect to the issue of entitlement 
to nonservice-connected pension.


CONCLUSIONS OF LAW

1.  A periodic accelerated heart rate was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 
3.317 (2008).

2.  Periodic numbness and swelling in the lower extremities 
was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2008).

2.  Sleep apnea was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).

4.  Periodic sleeplessness was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).

5.  Headaches were not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317 (2008).

6.  The criteria for a compensable evaluation for benign 
prostate enlargement have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.115, Diagnostic Code 7527 (2008).

7.  With respect to the issue of entitlement to nonservice-
connected pension, the criteria for withdrawal of the 
veteran's Substantive Appeal have been met.  38 U.S.C.A. §§ 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With respect to the claims of service connection decided 
herein, the RO provided the appellant pre-adjudication notice 
by letters dated in June and December 2003.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the claims, 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed conditions.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the claim regarding the initial rating for benign 
prostatic hypertrophy, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case; neither the veteran nor his representative has 
asserted any prejudice.

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of June 5, 2003, the date of his claim, and a 
non-compensable evaluation was assigned.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

VA has obtained the veteran's service treatment records and 
VA records, and afforded the veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities.  He has been afforded the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

In a January 2005 statement, the veteran expressed that he 
had missed cardiac, pulmonary and gastrointestinal 
examinations because he did not receive timely notice of 
them.  He also stated that due to his frustration with VA he 
cancelled a sleep study.  Nonetheless, in January 2007 he was 
provided a Gulf War examination and in August 2007 failed to 
report for a compensation and pension examination, for which 
he has not alleged a lack of notice or offered good cause for 
his failure to appear.  In a January 2007 statement, the 
veteran indicated that he would reschedule any VA 
examinations until certain demands were met.  As discussed 
within, the Board finds the examinations conducted to date 
are adequate and finds that no further examination is 
necessary and that the claims discussed herein should be 
decided on the evidence of record.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection/Undiagnosed Illness Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  38 C.F.R. § 3.317(a)(1).  A "Persian Gulf 
veteran" is one who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to include: 
(a) an undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include: fatigue, unexplained rashes or 
other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In-Service Evidence

The earliest notation regarding chest pain appears in a March 
1987 service treatment record.  At the time, the veteran 
reported passing out and awaking with chest pain and some 
shortness of breath.  April and May 1987 notes show 
complaints of recurring chest pains and resulting diagnosis 
of chest wall pain.  A July 1988 note shows a complaint of 
chest pain when breathing and diagnosis of chostochondritis.

A May 1994 record of emergency care and treatment shows a 
complaint of daily episodes of increased heart rate and 
tightness in the chest.  The veteran was advised to stop 
smoking and cut back on caffeine.  No diagnosis was made, but 
anxiety was acknowledged and medication was prescribed for 
the cardiac symptoms.   A July 1994 note shows similar 
complaints and an impression of tachycardia.  

Of record is an August 1994 cardiology record regarding 
exploration of the veteran's reported heart palpitations.  
Echocardiogram resulted in the impression of a normal study.  

In-service notations regarding gastrointestinal complaints 
include an August 1992 note showing a complaint of nausea, 
diarrhea and stomach cramps for one day in duration.  
Probable viral gastroenteritis was diagnosed.

An August 1994 service treatment record notes a main 
complaint of diarrhea.  At the time the veteran was alert and 
anxious with a tender abdomen.  He was advised to drink clear 
fluids.  Diarrhea with an undetermined etiology was 
diagnosed.  

The veteran's service treatment records contain numerous 
notations regarding numbness in the lower legs beginning in 
1987.  A December 1987 record of medical care notes numbness 
in the lower legs and low back pain.  A spasm was diagnosed.  
An April 1990 record reveals a complaint of low back pain and 
intermittent numbness in the extremities.  Mechanical back 
pain was diagnosed.  In June 1993 the veteran presented 
complaining of low back pain and numbness in the legs.  
Several July 1993 records note complaints of back pain and 
numbness in the legs and peripheral neuropathy/distal 
extremity parasthesias.  

A December 1994 record of medical care shows a complaint of 
fatigue, body aches, left-sided numbness, increased heart 
rate and diarrhea.  The impression was of multiple somatic 
complaints with apparently unclear etiology.  A February 1995 
note shows somatic complaints with poor sleep patterns.  At 
the time the veteran reported improvement in his 
gastrointestinal problems.  The impression was that these 
symptoms were somatic.

Post-service Evidence

In June 2003, the veteran was provided a general VA medical 
examination at which time the examiner noted that the claims 
folder had been reviewed.  At the time, the veteran reported 
that in 1992 he began to have episodic diarrhea and sudden 
rapid heart rates.  The veteran reported swelling of both 
lower extremities beginning in approximately August 2002, but 
denied having any numbness except when associated with the 
swelling.  

The examiner noted the aforementioned in-service history and 
remarked that there was no objective evidence of peripheral 
neuropathy or tachycardia.  He also noted suspicion of asthma 
in-service, but that the main concerns were related to 
pulmonary issues as well as sleeplessness and sleep apnea.  
In this regard, the veteran denied any dyspnea, except in the 
presence of tachycardia.  He also denied any chronic 
respiratory symptoms, except that he admitted that any time 
he tried to workout on a consistent basis, after two to three 
weeks, he began to get flu-like symptoms.  In regards to 
sleeplessness, the veteran reported awakening 2 to 3 times 
per night since approximately 1994, perhaps feeling short of 
breath upon awakening.  He also described feeling tired 
throughout the day.  The examiner noted no documentation of 
sleep apnea, but the veteran reported such a diagnosis from a 
civilian sleep lab in 1994.  Also reported were daily 
headaches, with an onset of 9 years prior.  With respect to 
the veteran's claim involving a rapid heart rate, the veteran 
reported that it occurred about every 4 or 5 months, with an 
onset occurring usually when resting and quiet.  Along with 
the rapid hart rate, the veteran reported feeling slightly 
flushed and sweaty, when experiencing such episodes at night.  

The examination showed grossly normal objective findings, yet 
the examiner listed several diagnoses.  With respect to the 
rapid hart rate, the examiner diagnosed paroxysmal 
supraventricular tachycardia, suspected.  He also diagnosed 
mild sleep disturbance, noting that ordinarily sleep apnea 
would not be suspected but that the prior diagnosis reported 
by the veteran appeared reliable because of the good 
description provided by the veteran.  In regards to lower 
extremity numbness, the examiner noted subjective 
intermittent edema of the lower extremities for the past 10 
months, cause unknown.  The examiner noted the previous 
diagnosis of peripheral neuropathy, but that the objective 
findings thereof were questionable.  The diagnoses included 
chronic diarrhea, "to be evaluated by the 
gastroenterologist."  A sleep study was recommended, as were 
urologic and neurologic examinations.  

The examiner commented that it was planned to review the 
reports and conclusions of the specialty examiners.  In an 
addendum to the examination report, the examiner noted that 
the veteran had not reported for the additional testing and 
as a result," date are inadequate to properly evaluate those 
areas."  

In June 2003 the veteran was provided another VA examination 
to address his peripheral nerves.  At the time, the veteran 
related two distinct things happening to his legs and arms.  
The examiner specifically noted that the veteran's claims 
folder was not available for review.  With respect to the 
legs, the veteran stated that they would intermittently swell 
up, both in the calves and thighs bilaterally, lasting 
anywhere from 15 minutes to 5 days.  He reported soreness, 
but no trouble waking, with the attacks occurring for the 
last six or seven months on average every four to six weeks.  
He denied receiving medical attention for this and was not 
having any symptoms during the time of the examination.  
After examination, the examiner found that he could not make 
a neurologic diagnosis to explain the veteran's symptoms in 
the legs or arms.   

Also in June 2003, the veteran underwent a psychiatric 
examination, per recommendation of a prior VA examiner.  The 
veteran reiterated his complaints as outlined above and noted 
that he saw a physician in service after a single episode of 
sleepwalking which he was told was attributable to 
medication.  The veteran reported that he had not had another 
episode of sleepwalking since service.  Mental examination 
resulted in a diagnosis of "no mental health disorder."

In June 2003 the veteran submitted a lay statement from a 
former fellow soldier.  In this letter, the author related 
having known that the veteran's health was good prior to his 
deployment in the Persian Gulf, but that after returning from 
the Persian Gulf that he had problems with his legs and 
intermittent problems with his heart.  


At a July 2003 VA genitourinary examination, the veteran 
reported major difficulty with bowel movements.  He reported 
a lot of bowel movements with frequent loose stools and 
apparent gastrocolic reflex.  

A July 2003 emergency department note shows a complaint of 
bilateral calf swelling, with an onset of 8 months prior.  At 
the time, the veteran reported that his legs were then 
swollen.  Examination revealed no edema, but the examiner 
noted that no comparison was available.  

Also of record is a letter written by an acquaintance who had 
known the veteran since 1996.  In this letter, the author 
relates that he has known the veteran to have digestive 
difficulties, an increase in heart rate, constant headaches 
and swelling of the legs.  

In December 2006, the veteran's employer submitted a letter 
on his behalf.  In this letter, the employer indicated that 
the veteran was then employed, but had missed 97 days of work 
to date because of periods of illness.  No detail regarding 
the illness was offered.

In January 2007, the veteran was provided a Gulf War 
examination.  The examiner addressed each of the veteran's 
complaints.  With respect to the periodic accelerated heart 
rate, the veteran reported 1993 as its onset and a recent 
impression of non-specific tachycardia was noted.  He 
reported a 1993 onset of diarrhea occurring on a weekly 
basis, alternating with constipation, which was stable in its 
course.  He stated that recently the numbness in the upper 
and lower extremities, which began in 1993, had improved.  
The veteran stated that he had been diagnosed as having seep 
apnea with an onset of 1993, which had improved.  He reported 
constant daily headaches, with an onset also in 1993.  

Upon review of systems, the examiner noted a history of 
cardiac symptoms and angina on a greater than monthly basis.  
Tachycardia was noted as a significant symptom.  Diarrhea and 
constipation were noted, as were parasthesias of the hands 
and feet.  Anxiety was noted as well.  Examination showed no 
cardiovascular, gastrointestinal, genitourinary, neurologic 
or psychiatric abnormalities.  However, a psychiatric 
examination was recommended.  The examiner found that not all 
of the symptoms, abnormal physical findings and abnormal test 
results could be part of a known clinical diagnosis, but 
found that tachycardia was likely secondary to anxiety.  He 
also found that sleep apnea was causing the veteran's 
headaches.  He also diagnosed intermittent numbness in the 
extremities likely related to anxiety.  Also diagnosed was 
irritable bowel syndrome.

In August 2007, the veteran was scheduled for a compensation 
and pension examination, but failed to report.  Nonetheless, 
at this time a VA examiner conducted a review of the claims 
file and addressed the veteran's claims.  The examiner 
concluded that many of the veteran's complaints (rapid 
heartbeat, GI problems, headache and sleep disturbance) could 
be influenced or caused by stress.  The examiner noted that 
the lack of satisfactory medical explanation of some of the 
complaints, especially tachycardia, left open the possibility 
that they were anxiety based.  However, because the veteran 
was unavailable for examination, the examiner was unable to 
provide a diagnostic formulation.  

At his June 2008 Board hearing and in the personal statement 
submitted at the hearing, the veteran argued that amendments 
to 38 C.F.R. § 3.317 were made in 2004 and not properly 
applied to his claims.

Analysis

Initially, the Board notes that in a personal statement and 
at his Board hearing the veteran described his ailments and 
also asserted that his conditions were manifested within the 
applicable presumptive period to an appropriate level.  He 
also stated that he believed that his examinations were 
inadequate.  The Board points out that the veteran was 
afforded several VA examinations, but also failed to report 
for additional testing and for additional VA examinations.  
In his January 2005 notice of disagreement, the veteran 
stated that he cancelled a scheduled sleep study because of 
his frustration with VA.  He was nevertheless afforded a VA 
Gulf War examination in January 2007 which included a history 
and examination of the veteran and a review of the claims 
folder.  A review of the examination reports reveals that the 
examiners rendered objective opinions after reviewing the 
veteran's claims folder, medical history and an examination 
of the veteran, where possible.  The veteran was able to 
present his complaints and report symptomatology.  The 
examinations do not appear inadequate and have probative 
value.  An opinion offered by an examiner based on a review 
of all the evidence on file is considered to be an important 
factor in reaching an informed opinion.  Owens v. Brown, 7 
Vet. App. 429 (1995).  The examinations of record are not 
inadequate.  Thus, the claims will be decided on the evidence 
of record.   

Entitlement to service connection for a periodic accelerated 
heart rate is not established.  The Board notes that the 
veteran's service treatment records show complaints of an 
accelerated heart rate and that paroxysmal supraventricular 
tachycardia has been diagnosed.  Nonetheless, several VA 
examiners have attributed this symptom to anxiety and stress, 
for which service connection has not been granted.  Such 
diagnoses do not appear in the service treatment records.  
Because this condition is attributed to a known clinical 
diagnosis, it cannot be subject to presumptive service 
connection under the Gulf War regulations.  See 38 C.F.R. 
§ 3.317.  Similarly, because it has been attributed to stress 
and anxiety, which are notably absent in the service 
treatment records and for which the veteran has not been 
granted service connection, the claim cannot be established 
either on direct or secondary bases.  The evidence does not 
establish that this condition is independent of the non-
service connected stress and anxiety.  Accordingly, the claim 
must be denied.  

The evidence does not establish that there are objective 
signs of a chronic disability manifested by periodic numbness 
and swelling in the lower extremities.  As outlined above, 
the veteran has complained of post-service numbness and 
swelling in his legs, but repeated examination has disclosed 
no objective evidence of these reported manifestations.  The 
June 2003 VA examiner found no objective findings of any such 
abnormalities.  The Board acknowledges the lay statements 
pertaining to this claimed disorder, but notes that in the 
absence of independent verification of swelling and numbness 
in the lower extremities, there must be objective evidence 
perceptible to an examining physician to establish this claim 
as an undiagnosed illness.  See 38 C.F.R. § 3.317(a)(2)-(5).  
Similarly, because the veteran is not currently diagnosed as 
having any such disorder, service connection cannot be 
directly established.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  For these reasons, the claim must be denied.

Service connection for periodic sleeplessness and sleep apnea 
is not warranted.  The evidence include the in-service 
complaints of sleep disturbance, the episode of sleepwalking, 
the reported diagnosis of sleep apnea in 1994 and the June 
2003 VA examiner's statement that the veteran's report of the 
in-service sleep study and diagnosis was reliable due to his 
"good description."  The Board recognizes that lay evidence 
can be considered competent and sufficient to establish a 
diagnosis of a condition when a layperson is reporting a 
contemporaneous medical diagnosis or when lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  The Board further notes, 
however, that the examiner who conducted the June 2003 
examination noted in the addendum that the veteran had failed 
to report for a further sleep study and as a result to data 
was insufficient to evaluate the claim.  There was no opinion 
offered.  As noted previously, the veteran cancelled a 
subsequent sleep study which could have yielded information 
necessary to decide the claim.  The duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The preponderance of the evidence is thus against 
the claims of service connection for periodic sleeplessness 
and sleep apnea and they must be denied.  

Similarly, entitlement to service connection for headaches is 
not established.  Although the veteran has reported an onset 
of chronic headaches in service, the evidence preponderates 
in finding that on VA examination the veteran's headaches are 
attributable to his nonservice-connected sleep apnea.  This 
evidence carries more weight than the veteran's statements.  
In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Thus, service connection for headaches cannot be established 
on direct or secondary bases.  Moreover, because headaches 
are attributable to a known diagnosis this disorder cannot be 
subject to service connection as an undiagnosed illness.  
Accordingly, the claim is denied. 

Increased Evaluation: Benign Prostatic Enlargment

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).             

The veteran's benign prostatic enlargement is rated 
noncompensably disabling under Diagnostic Code 7527.  
Diagnostic Code 7527 directs that disabilities of the 
prostate be rated as voiding dysfunction or urinary tract 
infection, whichever is the predominant manifestation of the 
disability.  38 C.F.R. § 4.115b. Diagnostic Code 7527.  

Of record is a July 2003 report of urologic medical 
examination.  At the time, the veteran reported having 
occasional episodes of fullness and discomfort in the low 
abdomen and a pressure sensation, where he may have a little 
more in the way of urinary frequency and slightly decreased 
urinary stream for a day to a week in length.  He reported no 
particular dysuria, irritative symptoms, hematuria or 
lithuria.  He stated that the pressure sensation seemed to 
pass eventually and spontaneously without any specific 
treatment.  Examination showed a well-developed, well-
nourished non-distressed male.  The abdomen was soft with no 
demonstrable tenderness, masses or organs.  Palpation 
suprapubically caused a little pressure sensation, but no 
pain.  The prostate was about 1+ enlarged with benign 
induration, no nodularity or fixation and no excessive 
bogginess present.  The examiner could find no significant 
urologic abnormality.  

There is no evidence that the veteran's prostate disorder has 
manifested by urinary tract infection.  Accordingly, the 
claim will be evaluated on voiding dysfunction, which is 
rated as urine leakage, frequency or obstructed voiding.  

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times per day, a 40 percent disability rating is 
warranted.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than two times per day.  38 C.F.R. § 4.115(a).

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating contemplates 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating contemplates daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.  38 C.F.R. § 4.115(a).

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

(1) post-void residuals greater than 150 cubic centimeters 
(cc); (2) uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc's per second); (3) recurrent urinary tract 
infections secondary to obstruction; (4) stricture disease 
requiring periodic dilatation every two to three months.

A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation one to two times per year.  38 C.F.R. § 4.115(a).

Entitlement to an initial compensable evaluation is not 
warranted.  The veteran's condition does not cause him to 
wear an appliance or absorbent materials.  His symptoms are 
mild and infrequent.  He has reported a small increase in 
urinary frequency, but there is no evidence that his voiding 
intervals are between two and three hours or less or that he 
awakens to void two or more times per night.  Moreover, 
although he has reported slightly decreased urinary stream, 
this does not equate with marked obstructive symptomatology 
and catheterization has never been required.  This has been 
true throughout the course of the appeal.  At the veteran's 
June 2008 Board hearing, he testified that this condition had 
not worsened.  Notably, the VA examiner found no significant 
urologic abnormality.  Accordingly, the claim must be denied.

In reaching its decision, the Board has considered the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1).

The Board has carefully reviewed the record and finds no 
reason to refer this case for extraschedular consideration.  
Although the veteran has missed a great deal of work due to 
illness, he continues to be employed and there is no 
indication that his service-connected benign prostatic 
enlargement ever caused him to miss work or be hospitalized.  
This disorder has always been largely asymptomatic, as shown 
above. 

Withdrawal of Claim for Nonservice-Connected Pension

In the March 2004 rating decision currently on appeal, the RO 
denied the veteran's claim of entitlement to nonservice-
connected pension.  At the June 2008 hearing the veteran 
requested that his appeal of this denial be withdrawn.  

An appellant may withdraw his appeal on the record at a 
hearing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  When an appellant does so, the 
withdrawal effectively creates a situation where there is a 
failure to allege error of fact or law.  Consequently, in 
such an instance, the Board does not have jurisdiction to 
review an appeal.  A dismissal is appropriate in such a case.  
38 U.S.C.A. § 7105(d).  Accordingly, the appeal with respect 
to the issue of entitlement to nonservice-connected pension 
is dismissed.


ORDER

Entitlement to service connection for a periodic accelerated 
heart rate, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for periodic numbness and 
swelling in the lower extremities, to include as due to an 
undiagnosed illness, is denied.

Entitlement to service connection for periodic sleeplessness, 
to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for sleep apnea, to include 
as due to an undiagnosed illness, is denied.
Entitlement to an initial compensable evaluation for benign 
prostatic enlargement is denied.

The appeal of the claim of entitlement to nonservice-
connected pension is dismissed.


REMAND

At the June 2008 Board hearing the veteran testified that his 
service-connected hemorrhoids had gotten worse since his last 
VA examination.  When it is indicated that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  Because the record indicates that 
the severity of the symptomatology associated with the 
veteran's hemorrhoids may have increased in severity, remand 
for a VA examination is necessary.

As noted above, the veteran's service treatment records 
contain several references to gastric complaints and 
diarrhea.  The veteran has apparently been diagnosed as 
having IBS, although recent VA examination found no 
gastrointestinal abnormalities.  The Board notes that in 
August 2007 the veteran failed to report for a VA 
examination, but that the examiner rendered an opinion 
anyway, which suggested that any gastrointestinal problems 
could be related to stress/anxiety.  Service connection for 
anxiety is not in effect; however, the evidence indicates 
that IBS may be attributable to service and an examination is 
necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board acknowledges that in most cases when a veteran 
fails to report for a VA examination in an original claim, 
such as this, that the claim will be decided on the evidence 
of record, but in an abundance of caution, the Board feels 
that the veteran should be scheduled for another examination 
and notified of the consequences of failing to report.  See 
38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to address the 
etiology of any diagnosed gastrointestinal 
disorders, including IBS and to determine 
the current severity of the hemorrhoids.  

When the veteran is notified of the 
scheduling of these examinations, he 
should be provided notice of the 
regulatory provisions regarding the 
consequences of failing to report for a 
scheduled VA examination. 38 C.F.R. § 
3.655.

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  

Based on the examination and review of the 
record, the examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (i.e. a 50 percent 
probability or greater) that any currently 
diagnosed gastrointestinal disorder, 
including IBS, is attributable to service, 
including the notations of 
gastrointestinal complaints in the service 
treatment records.  If the examiner cannot 
reach a conclusion without resorting to 
speculation, this should be noted in the 
examination report.

With regard to the hemorrhoids, the 
examiner should state whether the 
hemorrhoids are mild or moderate, large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences and/or if there is persistent 
bleeding with secondary anemia or 
fissures.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7336.

2.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record 
and adjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


